ORDER

Action on this application was deferred until the rendition by this court of the decision in Pendleton v. Barrett, 675 So.2d 720 (1996). The Pendleton decision has become final.
The court deems it appropriate, rather than to consider the present application which was filed before the Pendleton decision, to remand the case to the district court for that court to reconsider its ruling in the light of the Pendleton decision. Accordingly,
IT IS ORDERED that the case be remanded to the district court to reconsider its ruling in the light of Pendleton v. Barrett, 675 So.2d 720.
/s/ Harry T, Lemmon For the Court
BLEICH, J., not on panel.